Exhibit 10.13





PanAmerican Bancorp

3475 Sheridan Street

Hollywood, FL 33021




UNDERWRITING AGREEMENT




May 13, 2004




CGF Securities, Inc.

225 NE Mizner Blvd.

Boca Raton, Florida 33432




Forge Financial Group, Inc.

440 North Federal Highway, Suite 300

Boca Raton, Florida 33432




Dear Sirs:




The undersigned, PanAmerican Bancorp, a Delaware corporation (the “Company”),
hereby confirms its agreement with CGF Securities, Inc. and Forge Financial
Group, Inc., as managing underwriters on behalf of the underwriting group (being
referred to herein as “you” or the “Underwriter”), as follows:

1.

Introduction. The Company proposes to engage you to sell on its behalf,
2,000,000 Units (the “Units”) of the Company’s $0.01 par value per share Common
Stock (the “Common Stock”) and warrants to purchase Common Stock. Each Unit
consists of one share of Common Stock and two redeemable Common Stock Purchase
Warrants for a price per unit of $4.75. The Company also proposes to issue and
sell to you up to an additional 300,000 Units as an over-allotment option, on
the same terms and conditions. The Company also proposes to issue and sell to
you warrants, pursuant to the terms of the Underwriter’s Warrant Agreement (the
“Underwriter’s Warrants”), for the purchase of up to 200,000 Units, as defined.
The Underwriter’s Warrants shall be exercisable during the four year period
commencing one year from the date of the Prospectus at an exercise price of 125%
of the Offering Price per Warrant, subject to adjustments in the number of Units
issuable upon the exercise thereof and in the exercise price of the
Underwriter’s Warrants as a result of certain events, including subdivisions and
combinations of the Common Stock. The Units and the Underwriter’s Warrants are
more fully described in the Registration Statement and the Prospectus referred
to below.

2.

Representations and Warranties of the Company. The Company represents and
warrants to the Underwriter that:

a.

The Company has filed with the Securities and Exchange Commission (the “SEC”) a
registration statement and an amendment or amendments thereto, on Form SB-2 (No.
333-100363), including any related preliminary prospectus (the “Preliminary
Prospectus”), for the registration of the Units and the Underwriter’s Warrants
(the “Common Shares”), under the Securities Act of 1933, as amended (the “Act”),
which



1




--------------------------------------------------------------------------------








registration statement and amendment or amendments have been prepared by the
Company in conformity with the requirements of the Act, and the rules and
regulations (the “Regulations”) of the SEC promulgated under the Act. The
Company will promptly file a further amendment to said registration statement,
which has been similarly prepared, in the form heretofore delivered to you and
will not, before the registration statement becomes effective, file any other
amendment thereto to which you shall have reasonably objected after having been
furnished with a copy thereof. Except as the context may otherwise require, such
registration statement, as amended, on file with the SEC at the time the
registration statement becomes effective (including the prospectus, financial
statements, schedules, exhibits and all other documents filed as a part thereof
or incorporated therein and all information deemed a part thereof as of such
time pursuant to paragraph (b) of Rule 430(A) of the Regulations), is
hereinafter called the “Registration Statement,” and the form of prospectus, in
the form first filed with the SEC pursuant to Rule 424(b) of the Regulations, is
hereinafter called the “Prospectus.”

b.

On the date upon which the Registration Statement is declared effective by the
SEC (the “Effective Date”) and all times subsequent thereto up to the Closing
Date (as such term is defined in Section 4.c hereof), the Registration Statement
and the Prospectus will comply in all material aspects with the applicable
provisions of the Act and the Regulations; neither the Registration Statement
nor the Prospectus, nor any amendment or supplement thereto, will contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading. When any
Preliminary Prospectus was first filed with the SEC (whether filed as a part of
the Registration Statement for the registration of the securities or any
amendment thereto or pursuant to Rule 424(a) of the Regulations) and when any
amendment thereof or supplement thereto was first filed with the SEC, such
Preliminary Prospectus complied or will comply in all material respects with the
applicable provisions of the Act and the Regulations and did not and will not
contain an untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. The representation and warranty made in this Section 2.b. does not
apply to statements made or statements omitted in reliance upon and in
conformity with written information furnished to the Company with respect to the
Underwriter by the Underwriter expressly for use in the Registration Statement
or Prospectus or any amendment thereof or supplement thereto.

c.

This Agreement and the Underwriter’s Warrant Agreement have been (or as of the
Closing Date will have been) duly and validly authorized by the Company, and
this Agreement constitutes and the Underwriter’s Warrant Agreement, when
executed and delivered pursuant to this Agreement, will (assuming due execution
by the Underwriter) constitute a valid and binding agreement of the Company,
enforceable against the Company in accordance with its respective terms, except
(1) as such enforceability may be limited by bankruptcy, insolvency,
reorganization or similar laws affecting creditors’ rights generally, (ii) as
enforceability of any indemnification provision may be limited under the federal
and state securities laws, and (iii) that the remedy of specific performance and
injunctive and other forms of equitable relief may be subject to the



1




--------------------------------------------------------------------------------








equitable defenses and the discretion of the court before which any proceeding
therefor may be brought. The Units, the Underwriter’s Warrants and the shares of
Common Stock issuable upon exercise of the Underwriter’s Warrants to be issued
and sold by the Company pursuant to this Agreement, have been duly authorized
and, when issued and paid for pursuant to the terms of the Underwriter’s
Warrant, will be validly issued, fully paid and non-assessable; the holders
thereof are not and will not be subject to personal liability by reason of being
such holders; the Units and the Underwriter’s Warrants are not and will not be
subject to the preemptive rights of any holders of any security of the Company
or similar contractual right granted by the Company; and all corporate action
required to be taken for the authorization, issuance and sale of the Units and
the Underwriter’s Warrants has been duly and validly taken. The Underwriter’s
Warrants constitute valid and binding obligations of the Company, enforceable in
accordance with their terms, to issue and sell, upon exercise in accordance with
the terms thereof, the number and type of the Company’s securities called for
thereby; except (1) as such enforceability may be limited by bankruptcy,
insolvency, reorganization or similar laws affecting creditors’ rights
generally, (ii) as enforceability of any indemnification provision may be
limited under the federal and state securities laws, and (iii) that the remedy
of specific performance and injunctive and other forms of equitable relief may
be subject to the equitable defenses and the discretion of the court before
which any proceeding therefor may be brought.

d.

All issued and outstanding securities of the Company have been duly authorized
and validly issued and are fully paid and non-assessable; the issuance and sales
of all such securities complied in all respects with applicable federal and
state securities laws; the holders thereof have no rights of rescission with
respect thereto, and are not subject to personal liability by reason of being
such holders; and none of such securities were issued in violation of the
preemptive rights of any holders of any security of the Company or similar
contractual rights granted by the Company.

e.

The Company has good and marketable title to, or valid and enforceable
contractual or leasehold estate in, all items of real and personal property
stated in the Prospectus to be owned or leased by it, free and clear of all
liens, encumbrances, claims, security interests, defects and restrictions of any
material nature whatsoever, other than those referred to in the Prospectus and
liens for taxes not yet due and payable.

f.

There is no action, suit, proceeding, inquiry, investigation, litigation or
governmental proceeding pending or threatened against, or involving the
properties or business of the Company which might materially and adversely
affect the financial position, or prospects, or business of the Company, except
as referred to in the Prospectus.

g.

All contracts and other documents required to be described in the Registration
Statement or the Prospectus fairly present the financial position and the
results of operations of the Company at the dates and for the periods to which
they apply; and such financial statements have been prepared in conformity with
generally accepted accounting principles, consistently applied throughout the
periods involved. There has been no material adverse change in financial
condition or results of operations of the Company or development involving a
prospective change in the condition or prospects of the



2




--------------------------------------------------------------------------------








Company, financial or otherwise, since the date of the financial statements
included in the Prospectus, except as disclosed therein.

h.

Crowe Chizek and Company, LLC and McGaldrey & Pullen, whose reports are filed
with the SEC as part of the Registration Statement, are independent accountants
as required by the Act and the Regulations, and are qualified in all respects to
provide the services contemplated by this Agreement.

i.

The Company has one subsidiary, PanAmerican Bank, Inc. Both entities have been
duly organized and are validly existing as a corporation in good standing under
the laws of its state of incorporation. Except as otherwise set forth in the
Prospectus, the Company does not own, directly or indirectly, an interest in any
corporation, partnership, joint venture, trust or other business entity. The
Company is duly qualified and licensed and in good standing as a foreign
corporation in each jurisdiction in which operations require such qualification
or licensing. The Company has all requisite corporate power and authority, and
the Company has all necessary authorizations, approvals, orders, licenses,
certificates and permits of and from all governmental regulatory officials and
bodies (collectively, the “Approvals”), to own or lease its properties and
conduct its business as described in the Prospectus, except where the failure to
have such Approvals would not have a material adverse effect on the Company. The
Company is and has been doing business in compliance with all such material
authorizations, approvals, orders, licenses, certificates and permits and all
federal state and local laws, rules and regulations except where the failure to
do so would not have a material adverse effect on the Company. The Company has
all requisite corporate power and authority to enter into this Agreement and the
Underwriter’s Warrant Agreement and to carry out the provisions and conditions
hereof, and all consents, authorizations, approvals and orders required in
connection therewith have been obtained. No consent, authorization or order of,
and no filing with, any court, government agency or other body is required for
the issuance of the Units and the Underwriter’s Warrant Agreement, pursuant to
the Agreement, and as contemplated by the Prospectus, except with respect to
applicable federal and state securities laws.

j.

The outstanding debt, the property and the business of the Company, conform in
all material respects to the descriptions thereof contained in the Registration
Statement and Prospectus.

k.

The Units and the Underwriter’s Warrants and other securities issued or to be
issued by the Company on or before the Closing Dates described herein conform,
or will conform when issued, in all material respects, to all statements with
respect thereto contained in the Registration Statement and the Prospectus.

l.

No material default exists in the due performance and observance of any term,
covenant or condition of any license, contract, indenture, mortgage, deed of
trust, note, loan or credit agreement, or any other agreement or instrument
evidencing instrument to which the Company, is a party or by which the Company
may be bound or to which any of the property or assets of the Company, is
subject.



3




--------------------------------------------------------------------------------








m.

The Company is not in violation of any term or provision of its Articles of
Incorporation or By-laws. Neither the execution and delivery of this Agreement,
nor the issue and sale of the Units, the Underwriter’s Warrants, nor the
consummation of any of the transactions contemplated herein, nor the compliance
by the Company with the terms and provisions hereof has materially conflicted
with or will materially conflict with, or has resulted in or will result in a
material breach of, any of the terms and provisions of, or has constituted or
will constitute a material default under, or has resulted in or will result in
the creation or imposition of any lien, charge or encumbrance upon the property
or assets of the Company, pursuant to the terms of any indenture, mortgage, deed
of trust, note, loan or credit agreement or any other agreement or instrument
evidencing an obligation for borrowed money, or any other agreement or
instrument to which the Company is a party or by which the Company is or may be
bound or to which any of the property or assets of the Company, is subject; nor
will such action result in any material violation of the provisions of the
Articles of Incorporation or the By-laws of the Company or any contract or
agreement, or any statute or any order, rule or regulation applicable to the
Company or any other regulatory authority or other governmental body having
jurisdiction over the Company.

n.

All taxes that are due from the Company have been paid in full, and the Company
has no tax deficiency or claim outstanding or assessed against it.

o.

Subsequent to the respective dates as of which information is given in the most
recently circulated Preliminary Prospectus included as a part of the
Registration Statement, and except as may otherwise be indicated or contemplated
herein or therein, the Company has not issued any securities (except for the
issuance of securities described under the caption “Capitalization”) or (ii)
declared, or paid any dividend or made any other distribution on or in respect
to its capital stock; and the Company has not (i) incurred any liability or
obligation, direct or contingent, for borrowed money; or (ii) entered into any
transaction other than in the ordinary course of business.

p.

The SEC has not issued any order preventing or suspending the use of any
Preliminary Prospectus or part thereof.

q.

Except for the registration rights granted under the Underwriter’s Warrant
Agreement, no holders of any securities of the Company or of any options,
warrants or convertible of exchangeable securities of the Company exercisable
for or convertible or exchangeable for securities of the Company have the right
to include any securities issued by the Company in the Registration Statement or
any registration statement to be filed by the Company.

r.

The Company has entered employment agreements with Hugo Castro and
Philip Modder, in the form filed as Exhibit 10.3 and 10.4, respectively, to the
Registration Statement.

s.

The Company has filed a Registration Statement with the SEC pursuant to Section
12(g) of the Exchange Act, and has used its best efforts to have same declared
effective by the SEC on an accelerated basis on the Effective Date. In addition,
the Company has taken



4




--------------------------------------------------------------------------------








all actions necessary to qualify the Shares for listing on either the Nasdaq
Small Capital Market (“Nasdaq”) or the American Stock Exchange on the Effective
Date.

t.

Except as described in the Prospectus, there are no claims, payments, issuances,
arrangements or understandings for services in the nature of a finder’s or
origination fee with respect to the sale of the Securities hereunder or any
other arrangements, agreements, understandings, commitments, payments or
issuances of securities with respect to the Company that may affect the
Underwriters’ compensation, as determined by the National Association of
Securities Dealers, Inc. (“NASD”).

u.

Neither the Company nor any of its officers, directors or partners, nor, to the
knowledge of the Company, any of its employees, agents or any other person
acting on behalf of the Company has, directly or indirectly, given or agreed to
give any money, gift or similar benefit (other than legal price concessions to
customers in the ordinary course of business) to any customer, supplier,
employee or agent of a customer, supplier or official or governmental agency or
instrumentality of any government (domestic or foreign) or person who was, is,
or may be in a position to help or hinder the business of the Company (or assist
it in connection with any actual or proposed transaction) which (i) might
subject the Company to any damage or penalty in any civil, criminal or
governmental litigation or proceeding, (ii) if not given in the past, might have
had a materially adverse effect on the assets, business or operations of the
Company as reflected in any of the financial statements contained in the
Prospectus, or (iii) if not continued in the future, might adversely affect the
assets, business, operations or prospects of the Company.

v.

The Company owns or possesses the requisite licenses or rights to use all
trademarks, service marks, service names, trade names, patents and patent
applications, copyrights, methods, protocols, techniques, technologies,
procedures and other rights (collectively the “Intangibles”) described as owned
or used by the Company in the Registration Statement. There is no claim, action
or proceeding by any person pending or, to the Company’s knowledge, threatened,
which pertains to or challenges the rights of the Company with respect to any
Intangibles used in the conduct of the business of the Company, except as
described in the Prospectus. To the Company’s knowledge, the Company’s current
products, services and processes do not infringe on any Intangibles held by any
third party.

w.

Except as set forth in the Registration Statement, the Company is under no
obligation to pay royalties or fees of any kind whatsoever to any third party
with respect to Intangibles it has developed, uses, employees or intends to use
or employ.

x.

The Company has generally enjoyed a satisfactory employer/employee relationship
with is respective employees and is in compliance in all material respects with
all federal, state and local laws and regulations respecting the employment of
their respective employees and employment practices, terms and conditions of
employment wages and hours relating thereto. There are no pending or, to the
Company’s knowledge, threatened investigations involving the Company by the U.S.
Department of Labor, or any other governmental agency responsible for the
enforcement of such federal, state or local laws and regulations. There is no
unfair labor practice charge or complaint against the Company



5




--------------------------------------------------------------------------------








pending before the National Labor Relations Board or any strike, picketing,
boycott, dispute, threatened against or involving the Company, or any
predecessor entity, and none has occurred. No collective bargaining agreement or
modification thereof is currently being negotiated by the Company. No grievance
or arbitration proceeding is pending under any expired or existing collective
bargaining agreements of the Company.

y.

Neither the Company nor, to the Company’s knowledge, any of its employees,
directors or shareholders has taken, directly or indirectly, any action designed
to or which has constituted or which might reasonably be expected to cause or
result in, under the Exchange Act or otherwise, stabilization or manipulation of
the price of any security of the Company to facilitate the sale or resale of the
Units.

z.

Except as described in the Registration Statement and financial statements
included therein, the Company does not maintain or has not maintained, sponsored
or contributed to any program or arrangement that is an “employee pension
benefit plan,” and “employee welfare benefit plan” or a “multi-employer plan” as
such terms are defined in Sections 3(2), 3(1) and 3(37), respectively of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”) (“ERISA
Plans”), except for the Company’s Stock Option Plan. The Company does not
presently maintain or contribute to or at any time in the past, maintained or
contributed to a defined benefit plan, as defined in Section 3(35) of ERISA. The
Company has never completely or partially withdrawn from a “multi-employer
plan.”

aa.

Except as set forth in the Prospectus under “Certain Transactions,” the Company
is not a party to any agreement with any officer, director or shareholder of the
Company, or any affiliate or associate of any such person or entity which is
required to be disclosed in the Prospectus pursuant to Regulation S-B. Except as
set forth in the Prospectus, to the Company’s knowledge, no officer, director or
shareholder of the Company or any “affiliate” or “associate” (as these terms are
defined in Rule 405 promulgated under the Regulations) of any such person or
entity or the Company, has or has had, either directly or indirectly, (i) an
interest in any person or entity which (A) furnishes or sells services or
products which are furnished or sold or are proposed to be furnished or sold by
the Company, or (B) purchases from or sells or furnishes to the Company, any
goods or services, or (ii) a beneficial interest in any contract or agreement to
which the Company is a party or by which it may be bound or affected.

bb.

The minute books of the Company have been made available to Underwriter’s
counsel and contain a complete summary of all meetings and actions by unanimous
consent of directors and shareholders since the time of incorporation and
reflect all transactions referred to in such minutes accurately in all material
respects.

cc.

In accordance with the provisions of Section 517.075, Florida Statutes, the
Company represents and warrants that it does not now do business nor has it ever
done business in or with the government of Cuba.

3.

Representations and Warranties of the Underwriter. The Underwriter represents
and warrants to the Company that it is a member of the NASD and registered as a



6




--------------------------------------------------------------------------------








broker/dealer with the SEC. There are no past, pending or, to the best of the
Underwriter’s knowledge, threatened proceedings involving the NASD, the
Commission or any state regulatory authority which would impair the ability of
the Underwriter to conduct the Offering contemplated hereunder.

4.

Purchase, Sale and Delivery of the Securities and Underwriter’s Warrants.

a.

On the basis of the representations and warranties herein contained, but subject
to the terms and conditions herein set forth, the Company agrees to sell to the
Underwriter 2,000,000 Units, and the Underwriter agrees to purchase from the
Company such 2,000,000 Units at a purchase price of 91.5% of the public offering
price per Unit at the time described herein to be sold by the Underwriter, at an
initial purchase price of $4.75 per Unit.

b.

On the Closing Date, the Company shall issue and sell to the Underwriter, the
Underwriter’s Warrants at an aggregate purchase price of $100, which warrants
shall entitle the holders thereof to purchase an aggregate of up to 200,000
Units. All of the Underwriter’s Warrants shall be exercisable for a period of
four (4) years commencing one year from the date of the Prospectus at an initial
exercise price of 125% of the Offering Price per Unit. The Underwriter’s Warrant
Agreement and form of Warrant Certificate shall be substantially in the form
filed as Exhibit 4.5 to the Registration Statement.

c.

Payment for the Underwriter’s Warrants shall be made on the Closing Date.
Payment for the Shares shall be made on the Closing Date by wire transfer to the
Company, upon delivery of certificates (in form and substance satisfactory to
the Underwriter) representing the Units or by confirmation of electronic
transfer of the Units by or on behalf of the Company to the Underwriter, through
the facilities of the Depository Trust Company (“DTC”), for the account of such
Underwriter, against payment by or on behalf of such Underwriter of the purchase
price therefor by wire transfer of Federal (same-day) funds to the account
specified by the Company to the Underwriter at least forty-eight hours in
advance. Delivery and payment for the Units shall be made at 10:00 a.m. New York
time, on or before the third business day following the Closing Date or at such
other time as shall be agreed upon by the Underwriter and the Company. The hour
and date of delivery and payment for the Units are called the “Closing Date.”
The Units shall be registered in such name or names and in such authorized
denominations as the Underwriter may request in writing at lease two (2) full
business days prior to the Closing Date. The Company will permit the Underwriter
to examine and package any certificates representing the Units for delivery, at
least one (1) full business day prior to the Closing Date.

d.

The Company shall not be obligated to sell or deliver Units except upon tender
of payment by the Underwriter for the Unites.

5.

Public Offering. The Underwriter is to make a public offering of the Units, on a
firm commitment basis. The Securities are to be initially offered to the public
at the offering price set forth on the cover page of the Prospectus (such price
being hereinafter called the



7




--------------------------------------------------------------------------------








“Public Offering Price”). The Underwriter may, at its own expense, enter into
one or more agreements as the Underwriter, in its sole discretion, deems
advisable, with one or more broker-dealers who shall act as dealers in
connection with such public offering.

6.

Covenants of the Company. The Company covenants and agrees that it will:

a.

Use its best efforts to cause the Registration Statement to become effective and
will notify the Underwriter immediately and confirm the notice in writing, (i)
when the Registration Statement and any post-effective amendment thereto becomes
effective, (ii) of the issuance by the SEC of any stop order or of the
initiation, or the threatening, of any proceeding for that purpose, (iii) of the
issuance by any state securities commission of any proceedings for the
suspension of the qualification of the Units, or the Underwriter’s Warrants for
offering or sale in any jurisdiction or of the initiation, or the threatening,
of any proceeding for that purpose, and (iv) of the receipt of any comments from
the SEC. If the SEC or any state securities commission shall enter a stop order
or suspend such qualification at anytime, the Company will make every reasonable
effort to obtain promptly the lifting of such order.

b.

File the Prospectus (in form and substance satisfactory to the Underwriter) or
transmit the Prospectus by a means reasonably calculated to result in filing
with the SEC in accordance with Rule 424.

c.

During the time when a prospectus is required to be delivered under the Act, use
all reasonable efforts to comply with all requirements imposed upon it by the
Act and the Exchange Act, as now and hereafter amended and by the Regulations,
as from time to time are in force, so far as necessary to permit the continuance
of sales of or dealings in the Units, the Common Stock and Warrants in
accordance with the provisions hereof and the Prospectus. If at any time when a
prospectus relating to the Units is required to be delivered under the Act, any
event shall have occurred as a result of which, in the opinion of counsel for
the Company or counsel for the Underwriter the Prospectus, as then amended or
supplemented, includes an untrue statement of a material fact or omits to state
any material fact required to be stated in light of the circumstances under
which they were made, not misleading or if it is necessary at any time to amend
the Prospectus to comply with the Act, the Company will notify the Underwriter
promptly and prepare and file with the SEC an appropriate amendment or
supplement in accordance with Section 10 of the Act.

d.

Deliver to the Underwriter, without charge, such number of copies of each
Preliminary Prospectus and the Prospectus as the Underwriter may reasonably
request and, as soon as the Registration Statement or any amendment or
supplement thereto becomes effective, deliver to the Underwriter two signed
copies of the Registration Statement, including exhibits, and all post-effective
amendments thereto and copies of all exhibits filed therewith or incorporated
therein by reference and signed copies of all consents of certified experts.

e.

Endeavor in good faith, in cooperation with the Underwriter, at or prior to the
time the Registration Statement becomes effective, to qualify the Units, the
Common Stock and



8




--------------------------------------------------------------------------------








the Warrants for offering and sale under the securities’ laws of such
jurisdictions as the Underwriter may reasonably designate, provided that no such
qualification shall be required in any jurisdiction where, as a result thereof,
the Company would be subject to service of general process or to taxation as a
foreign corporation doing business in such jurisdiction. In each jurisdiction
where such qualification shall be effected, the Company will, unless the
Underwriter agrees that such action is not at the time necessary or advisable,
use all reasonable efforts to file and make such statements or reports at such
times as are or may reasonably be required by the laws of such jurisdiction.

f.

Make generally available to its security holders as soon as practicable, but not
later than the first day of the fifteenth full calendar month following the
Closing Date, an earnings statement (which need not be certified by independent
public or independent certified public accounts unless required by the Act or
the Regulations, but which shall satisfy the provisions of Section 11(a) of the
Act) covering a period of at least twelve consecutive months beginning after the
Effective Date.

g.

For a period of five years from the Effective Date, furnish to the Underwriter
copies of such financial statements and other periodic and special reports as
the Company from time to time furnishes generally to holders of any class of its
securities, and promptly furnish to the Underwriter (i) a copy of each periodic
report the Company shall be required to file with the SEC, (ii) a copy of each
press release and every news item and article with respect to the Company or any
Subsidiary or their respective affairs which was released by the Company, (iii)
a copy of each Form 8-K or Schedules 13D, 13G, 14D-l or 13E-4 received or
prepared by the Company, and (iv) such additional documents and information with
respect to the Company or any Subsidiary and their respective affairs or any
future subsidiaries of the Company as the Underwriter may from time to time
reasonably request.

h.

Apply the net proceeds from the offering received by it in a manner consistent
with the caption “USE OF PROCEEDS” in the Prospectus.

i.

Deliver to the Underwriter, prior to filing, any amendment or supplement to the
Registration Statement or Prospectus proposed to be filed after the Effective
Date and not file any such amendment or supplement to which the Underwriter
shall reasonably object, after being furnished such copy, in writing with
reasonable specificity as to the nature and extent of any objection.

j.

Furnish to the Underwriter as early as practicable prior to the date hereof and
the Closing Date, but not later than two (2) full business days prior thereto, a
copy of the latest available unaudited interim financial statements of the
Company (which in no event shall be as of a date more than thirty (30) days
prior to the Effective Date) which have been read by the Company’s independent
accountants as stated in their letter to be furnished to the Underwriter
pursuant to Section 8(g) hereof.

k.

For a period of three (3) years from the Closing Date, provide the Underwriter,
upon its request, at the Company’s sole expense, with access to daily
consolidated financial transfer sheets and weekly Depository Trust Company
reports, relating to the Common



9




--------------------------------------------------------------------------------








Stock and the Warrants, such Common Stock and Warrant reports to be transmitted
by facsimile and designate Olde Monmouth Stock Transfer Company, Inc., as
transfer agent for the Company’s securities or such other transfer agent
mutually agreeable by the Company and the Underwriter.

l.

For a period of three (3) years after the Effective Date, engage an advisor (the
“Advisor”) designated in writing by the Underwriter to the Board of Directors of
the Company (the “Board”), if requested by the Underwriter. In the event the
Underwriter shall not have designated such individual at the time of any meeting
of the Board or such person is unavailable to serve, the Company shall notify
the Underwriter of each meeting of the Board. All individual designated by the
Underwriter shall receive all notices and other correspondence and
communications sent by the Company to members of the Board. In addition, such
Advisor shall be entitled to receive reimbursement for all reasonable costs
incurred in attending such meetings, including, but not limited to food, lodging
and transportation. The Company further agrees that, during said three (3) year
period, it shall schedule not less than four (4) formal and “in person” meetings
of its Board of Directors in each such year at which meetings such Advisor shall
be permitted to attend as set forth herein; said meetings shall be held
quarterly each year and thirty (30) days advance notice of such meetings shall
be given to the Advisor. Further, during such three (3) year period, the Company
and its principal stockholders shall give notice to the Underwriter with respect
to any proposed acquisitions, mergers, reorganizations or other similar
transactions.

The Company agrees to indemnify and hold the Underwriter and such Advisor
harmless against any and all claims, actions, damages, costs and expenses, and
judgments arising solely out of the attendance and participation of the Advisor
at any such meeting described herein. In the event the Company maintains a
liability insurance policy affording coverage for the acts of its officers and
directors, it agrees, if possible (without any additional premium or other
related cost to the Company) to include the Advisor as an insured under such
policy.

m.

Until the sooner of (i) seven (7) years from the date hereof, or (ii) the sale
to the public of the Units, the Company will not take any action or actions
which may prevent or disqualify the Company’s use of Form SB-2 (or other
appropriate form) for the registration under the Act of the Common Shares.

n.

For a period of five (5) years from the date hereof, use its best efforts to
maintain the quotation by American Stock Exchange of the Common Stock and
Warrants underlying the Units.

o.

Supply the Underwriter with one, and Baritz & Colman LLP, counsel to the
Underwriter, with two (2) bound volumes of the underwriting materials within a
reasonable time after the latest Closing Date.

p.

So long as the Units or Common Stock underlying such Units are registered under
the Exchange Act, the Company will hold an annual meeting of shareholders for
the election of directors within 180 days after the end of each of the Company’s
fiscal years or at such other date as mutually agreed upon by and between the
Underwriter and the Company, and, within 150 days after the end of each of the
Company’s fiscal years will provide the Company’s shareholders with the audited
financial statements of the Company as of the end of the fiscal year just
completed prior thereto. Such financial statements shall be those required by
Rule 14a-3 under the Exchange Act and shall be included in an annual report
pursuant to the requirements of such Rule.

q.

Enter into the Underwriter’s Warrant Agreement in substantially the form filed
as Exhibit 4.5 to the Registration Statement.

r.

Take all necessary and appropriate actions to be included in Standard and Poor’s
Corporation Descriptions.

7.

Payment of Expenses.

a.

The Company hereby agrees to pay all reasonable expenses (other than fees of
counsel to the Underwriter, except as provided in (iii) below) in connection
with the offering, including but not limited to, (i) the preparation, printing,
filing and mailing (including the payment of postage with respect to such
mailing) of the Registration Statement and the Prospectus and the printing and
mailing of this Agreement and related documents, including the cost of all
copies thereof and of the Preliminary Prospectus and of the Prospectus and any
amendments thereof or supplements thereto supplied to the Underwriter in
quantities of herein above state, (ii) the printing, engraving, issuance, and
delivery of the Units and the Underwriter’s Warrants, including any transfer or
other taxes payable thereon, (iii) the qualification of the Units and the
Underwriter’s Warrants under state or foreign securities or “Blue Sky” laws and
determination of the status of such securities under legal investment laws,
including the costs of printing and mailing the “Preliminary Blue Sky
Memorandum,” and “Legal Investments Survey,” if any (which fees shall be payable
by the Company) and disbursements of counsel for the Underwriter, (iv)
advertising costs and expenses including but not limited to the costs and
expenses in connection with the “road show”, information meetings and
presentations, bound volumes and “tombstones” in publications selected by the
Underwriter and prospectus memorabilia,. (v) costs and expenses in connection
with due diligence investigations, including but not limited to the fees of any
independent counsel or consultant retained, and all reasonable travel and
lodging expenses incurred by you and/or counsel to the Underwriter in connection
with visits to, and examination of, the Company’s premises, (vi) fees and
expenses of the transfer agent and warrant agent, (vii) applications for
assignments of a rating of the Securities by qualified rating agencies, and
(viii) the fees payable to NASD, Nasdaq and/or the American Stock Exchange. In
this connection, Blue Sky applications, as and if required, shall be made in
such states and jurisdictions as shall be requested by the Underwriter. Payments
with regard to items (iii), (iv), and (v) shall be made on or before the Closing
Date. In addition to the foregoing, as and if required, the Company shall
subscribe to Blue Sky Data, a data and reporting concern, for the purpose of
tracking and maintaining compliance with all applicable Blue Sky laws.

b.

The Company additionally agrees to pay to the Underwriter an aggregate
non-accountable expense allowance in addition to the expenses payable, pursuant
to



10




--------------------------------------------------------------------------------








Section 7(a), equal to 3.0% of the gross proceeds received by the Company from
the sale of Units and, on its part, the Underwriter agrees to deduct from the
said 3.0% allowance, $20,000 previously paid by the Company to the Underwriter
as an advance against payment due pursuant to the provisions of this Section
7(b). In the event the Underwriter terminates the offering or is unable to
consummate the offering within one year of the date hereof, the advances toward
the non-accountable expenses shall be non-refundable and deemed fully earned in
connection with its due diligence efforts and all services provided to the date
of such termination.

8.

Conditions of Underwriters’ Obligations. The obligations of the Underwriter to
purchase and pay for the Securities, as provided herein, shall be subject to the
continuing accuracy of the representations and warranties of the Company as of
the date hereof and as of the Closing Date, to the accuracy of the statements of
officers of the Company made pursuant to the provisions hereof and to the
performance by the Company of its obligations hereunder and to the following
conditions:

a.

The Registration Statement shall have become effective not later than 5:00 p.m.,
New York time, on the date of this Agreement or such later date and time as
shall be consented to in writing by you, and, at the Closing Date, no stop order
suspending the effectiveness of the Registration Statement shall have been
issued and no proceedings for that purpose shall have been instituted or shall
be pending or contemplated by the SEC and any request on the part of the SEC for
additional information shall have been complied with to the reasonable
satisfaction of Underwriter’s Counsel.

b.

At the Closing Date, the Underwriter shall have received the favorable opinion
of Greenberg Traurig, PA, counsel to the Company dated the Closing Date,
addressed to the Underwriter and in form and substance satisfactory to
Underwriter’s Counsel, to the effect that;

(1)

the Company (A) has been incorporated under the Delaware General Business Law
and its status is active, (B) is qualified and in good standing as a foreign
corporation in each jurisdiction in which, to such counsel’s knowledge, its
ownership or leasing of any properties or the character of its operations
requires such qualifications, except where failure to do so would not have a
material adverse effect on the Company, and (C) has all requisite power and
authority to own or lease its properties and conduct its business as described
in the Prospectus;

(2)

the Units, Underwriter’s Warrants and the Common Stock have been duly authorized
and are, or in the case of the Underwriter’s Warrants, will be, upon exercise
and payment therefor, validly issued, fully paid and non-assessable securities
of the Company, and the holders thereof are not and will not be subject to
personal liability by reason of being such holders; none of the Units,
Underwriter’s Warrants or the Common Stock (i) are subject to any preemptive or
similar contractual rights of any stockholder of the Company by reason of the
Company’s certificate of incorporation, as amended, or any applicable statute;
or (ii) are subject to any preemptive, or, to such counsel’s knowledge, similar
contractual rights of any stockholder of the Company by reason of any agreement
to which the Company is a party; all corporate action required to



11




--------------------------------------------------------------------------------








be taken for the authorization, issue and sale of such securities has been duly
and validly taken; if issued, the Underwriter’s Warrants shall constitute, valid
and binding obligations of the Company to issue and sell, upon exercise thereof
and payment therefor, the number and type of securities of the Company called
for thereby; and the certificates representing the Units and the Underwriter’s
Warrant are in due and proper form;

(3)

except as described in the Prospectus, to such counsel’s knowledge, the Company
does not own an interest in any corporation, partnership, joint venture, trust
or other business entity.

(4)

this Agreement and the Underwriter’s Warrant Agreement have each been duly and
validly authorized, executed and delivered by the Company, assuming due
execution by the parties thereto other than the Company, and are valid and
binding agreements of the Company, enforceable against the Company in accordance
with their respective terms, except (A) as such enforceability may be limited by
bankruptcy, insolvency, reorganization or similar laws affecting creditors’
rights generally, (B) as enforceability of any indemnification provision may be
limited under the federal and state securities laws, and (C) that the remedy of
specific performance, injunctive and other forms of equitable relief may be
subject to the equitable defenses and to the discretion of the court before
which any proceeding therefor may be brought;

(5)

to such counsel’s knowledge, there are no contracts or other documents required
to be described in the Prospectus or to be filed as exhibits to the Registration
Statement other than those described and filed as required, and to such
counsel’s knowledge, there are no statutes, rules or regulations or legal
governmental proceedings required to be described in the Prospectus which are
not described as required and no legal or governmental proceedings pending or
threatened which could materially adversely affect the business or financial
condition of the Company which have not been disclosed in the Prospectus;

(6)

the Registration Statement is effective under the Act, and to such counsel’s
knowledge, no proceedings for a stop order are pending or, to such counsel’s
knowledge threatened under the Act;

(7)

all consents, approvals, authorizations or orders of any court or governmental
agency or body (other than such as may be required under Blue Sky laws, as to
which no opinion need be rendered) required in connection with the consummation
of the transactions contemplated by this Agreement have been obtained and are in
effect;

(8)

neither the execution and delivery of this Agreement, the Underwriter’s Warrant
Agreement nor the issue and sale of the Units, Underwriter’s Warrants or the
Common Stock, nor the consummation of the transactions contemplated hereby, nor
the compliance by the Company with the terms and provisions hereby, constitute a
default under, any agreement that the Company is a party to, or result in the
creation or imposition of any lien, charge or encumbrance upon any property or
assets of the Company pursuant to the terms of any mortgage, deed of trust,
note, indenture or loan or credit agreement or any other agreement or instrument
known to such counsel (after



12




--------------------------------------------------------------------------------








due inquiry) to which the Company is a party or by which the Company may be
bound or which any of the property or assets of the Company is subject; nor will
such action result in any violation of the provisions of the Articles of
Incorporation or the By-laws of the Company, or any statute or any order, rule
or regulation applicable to the Company of any court or of any federal, state or
other regulatory authority or other governmental body having jurisdiction over
the Company;

(9)

the Registration Statement, each preliminary Prospectus and the Prospectus and
any post-effective amendments or supplements thereto (other than the financial
statements included therein, as to which no opinion need be rendered) comply as
to form in all material respects with the requirements of the Act and
Regulations. Such counsel shall state that such counsel has participated in
conferences with officers and other representatives of the Company,
representatives of the independent public accounts for the Company and
representatives of the Underwriter at which the contents of the Registration
Statement, the Prospectus and related matters were discussed and, although such
counsel is not passing upon and does not assume any responsibility for the
accuracy, completeness or fairness of the statements contained in the
Registration Statement and Prospectus, on the basis of the foregoing, no facts
have come to the attention of such counsel which lead them to believe that
either the Registration Statement or any amendment thereto at the time such
Registration Statement or amendment became effective or the Prospectus as of the
date of such opinion contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary to
make the statements therein not misleading (it being understood that such
counsel need express no opinion with respect to the financial statements and
schedules and other financial and statistical data included in the Registration
Statement or Prospectus);

(10)

the terms and provisions of the Units, the Underwriter’s Warrants, the Common
Stock and all other securities issued or issuable by the Company conform in all
material respects to the description thereof contained in the Registration
Statement and the Prospectus;

(11)

to such counsel’s knowledge, the Company is not in breach of, or in default
under, any term or provision of any indenture, mortgage, deed of trust, lease,
note, loan or credit agreement or any other agreement or instrument evidencing
an obligation for borrowed money, or any other agreement or instrument to which
the Company is a party or by which the Company or any of their respective
properties may be bound or affected; the Company is not in violation of any term
or provision of its Articles of Incorporation or By-laws, and the Company is not
in violation of any franchise, license, permit, judgment, decree, order,
statute, rule or regulation, except as referred to in the Prospectus;

(12)

the statements in the Prospectus under “RISK FACTORS”, “BUSINESS”, “CERTAIN
TRANSACTIONS”, “MANAGEMENT’ and “DESCRIPTION OF SECURITIES” have been reviewed
by such counsel, and insofar as they refer to statements of law, descriptions of
statutes, licenses, rules or regulations or legal conclusions are correct in all
material aspects;



13




--------------------------------------------------------------------------------








(13)

the authorized and outstanding capital stock of the Company is as set forth
under the caption “CAPITALIZATION” in the Prospectus; all of the issued and
outstanding capital stock, options and warrants of the Company have been duly
authorized and validly issued and all of the issued and outstanding shares of
capital stock of the Company are fully paid and non-assessable; and none of such
securities or interests were issued in violation of the preemptive rights or
similar rights of any holder of any security of interest of the Company or of
any applicable federal or state securities law;

(14)

to such counsel’s knowledge, the Company is conducting its operations in
compliance with applicable federal, state and local laws, statutes, rules and
regulations;

(15)

to such counsel’s knowledge, the Company has good and marketable title to, or
valid and enforceable leasehold estates in the item of real and personal
property stated in the Prospectus to be owned or leased by it as lessee, free
and clear of all liens, encumbrances, claims, security interests, defects and
restrictions of any material nature whatsoever, other than those referred to in
the Prospectus and liens for taxes not yet due and payable;

(16)

to such counsel’s knowledge, there are no claims, payments, issuances,
arrangements or understandings for services in the nature of a finder’s or
origination fee with respect to the sale of the Securities hereunder or
financial consulting arrangement or any other arrangements, agreements,
understandings, payments or issuances that may affect the Underwriter’s
compensation, as determined by the NASD;

(17)

to such counsel’s knowledge, persons listed under the caption “PRINCIPAL
STOCKHOLDERS” in the Prospectus are the respective “beneficial owners” (as such
phrase is defined in Regulation 13d-3 under the Exchange Act) of the shares of
Common Stock set forth opposite their respective names thereunder as and to the
extent set forth herein;

(18)

to such counsel’s knowledge, other than as set forth in the Prospectus, no
person, corporation, trust, partnership, association or other entity has the
right to include and/or register any securities of the Company in the
Registration Statement therefore; and

In rendering such opinion, such counsel may rely (A) as to matters involving the
application of laws other than the laws of the United States and jurisdictions
in which they are admitted, to the extent such counsel deems proper and to the
extent specified in such option, if at all, upon an opinion or opinions (in form
and substance reasonably satisfactory to Underwriter’s counsel) of other counsel
reasonably acceptable to Underwriter’s counsel, familiar with the applicable
laws; (B) as to matters of fact, to the extent they deem proper, on certificates
and written statements of responsible officers of the Company and certificates
or other written statements of officers of departments of various jurisdictions
having custody of documents respecting the corporate existence or good standing
of the Company, provided that copies of any such statements or certificates
shall be delivered to Underwriter’s counsel if requested. The opinion of such
counsel for the Company shall state that the opinion of any such other counsel
is



14




--------------------------------------------------------------------------------








in form satisfactory to such counsel and, in their opinion, the Underwriter and
they are justified in relying thereon.

c.

On or prior to the Closing Date, counsel for the Underwriter shall have been
furnished such documents, certificates and opinions as they may reasonably
require for the purpose of enabling them to review or pass upon the matters
referred to in Section 8(b.), or in order to evidence the accuracy, completeness
or satisfaction of any of the representation, warranties or conditions herein
contained.

d.

Prior to the Closing Date, (i) there shall have been no material adverse change
nor development involving a prospective change in the condition or prospects of
the business activities, financial or otherwise, of the Company from the latest
dates as of which such condition is set forth in the Registration Statement and
Prospectus; (ii) there shall have been no transaction, not in the ordinary
course of business, entered into by the Company from the latest date as of which
the financial condition of the Company is set forth in the Registration
Statement and Prospectus which is materially adverse to the Company; (iii) the
Company shall not be in default under any provision of any instrument relating
to any outstanding indebtedness which default would have a material adverse
effect on the Company; (iv) no material amount of the assets of the Company
shall have been pledged or mortgaged, except as set forth in the Registration
Statement and Prospectus; (v) no action, suit or proceeding, at law or in
equity, shall have been pending or threatened against the Company wherein any
unfavorable result or decision could materially adversely affect any of their
respective properties or business before or by any court or federal or state
commission, board or other administrative agency wherein an unfavorable
decision, ruling or finding may materially adversely affect the business,
operations, prospects of financial condition or income of the Company, except as
set forth in the Registration Statement and Prospectus; (vi) no stop order shall
have been issued under the Act and no proceedings thereof shall have been
initiated or threatened by the SEC; and (vii) the market for securities in
general or for the Company’s Common Stock in particular, or political, financial
or economic conditions shall have materially changed from those reasonably
foreseeable as of the date hereof as to render it impracticable in the
Underwriter’s judgment to make a public offering of the Units, or there has been
a material adverse change in market levels for securities in general (or those
of the Company in particular) or financial or economic conditions which render
it inadvisable in the Underwriter’s judgment to proceed.

e.

At the Closing Date, the Underwriter shall have received a certificate of the
Company signed by the Chairman of the Board or the President and Secretary of
the Company, dated the Closing Date to the effect that the conditions set forth
in subsections d.(i) through (vi) above have been satisfied and that, as of the
Closing Date, the representations and warranties of the Company set forth in
Section 2 hereof are true and correct.

f.

By the Closing Date, the Underwriter shall have received clearance from the NASD
as to the amount of compensation allowable or payable to the Underwriter, as
described in the Registration Statement.



15




--------------------------------------------------------------------------------








g.

At the time this Agreement is executed, and at the Closing Date, the Underwriter
shall have received a letter, addressed to the Underwriter and in form and
substance satisfactory in all respects (including the non-material nature of the
changes or decreases, if any, referred to in clause (iii) below) to the
Underwriter and to Baritz & Colman LLP, counsel for the Underwriter, from Crowe
Chizek and Company, LLC dated, respectively, as of the date of this Agreement
and as of the Closing Date.

(1)

confirming that they are independent accountants with respect to the Company
within the meaning of the Act and the applicable Regulations, appropriately
qualified to perform the services contemplated by their engagement;

(2)

stating that in their opinion the financial statements of the Company included
in the Registration Statement and Prospectus comply as to form in all material
respects with the applicable accounting requirements of the Act and the
published Regulations thereunder;

(3)

stating that, on the basis of a reading of the latest available minutes of the
stockholders and board of directors and the various committees of the board of
directors of the Company, consultations with officers and other employees of the
Company responsible for financial and accounting matters and other specified
procedures and inquiries, nothing has come to their attention which would lead
them to believe that (A) either the audited financial statements for the years
ended December 31, 2001 and 2002 of the Company in the Registration Statement do
not comply as to form in all material respects with the applicable accounting
requirements of the Act, and the Regulations or are not fairly presented in
conformity with generally accepted accounting principles applied on a basis
substantially consistent with that of the audited consolidated financial
statements of the Company included in the Registration Statement, (B) at a date
not later than five (5) days prior to the Effective Date, there was any change
in the capital stock or long-term debt of the Company, or any decrease in the
stockholders’ equity of the Company as compared with amounts shown in the
December 31, 2002 balance sheet included in the Registration Statement, other
than as set forth in or contemplated by the Registration Statement, or, if there
was any decrease, setting forth the amount of such decrease, and (C) during the
period from January 1, 2003 to a specified date not more than five (5) days
prior to the Effective Date there was any decrease in net revenues, increase in
net losses or increases in net losses per common share of the Company, in each
case as compared with the corresponding period, other than as set forth in or
contemplated by the Registration Statement, or, if there was any such decrease,
setting forth the amount of such decrease;

(4)

stating that they have compared specific dollar amounts, numbers of shares,
percentages of revenues and earnings, statements and other financial information
pertaining to the Company set forth in the Prospectus in each case to the extent
that such amounts, numbers, percentages, statements and information may be
derived from the audited financials as of December 31,2002 and December 31,2003
of the Company and excluding any questions requiring an interpretation by legal
counsel, with the results obtained from the application of specified readings,
inquiries and other appropriate procedures (which procedures do not constitute
an examination in accordance



16




--------------------------------------------------------------------------------








with generally accepted auditing standards) set forth in the letter and found
them to be in agreement; and

(5)

statements as to such other matters incident to the transaction contemplated
hereby as the Underwriter may reasonably request.

h.

All proceedings taken in connection with the authorization, issuance or sale of
the Units, the Underwriter’s Warrants and the Common Stock as herein
contemplated shall be satisfactory in form and substance to the Underwriter and
to Underwriter’s Counsel.

i.

On the Closing Date, there shall have been duly tendered to you for your account
the appropriate number of Units and individually for your own account the
Underwriter’s Warrants.

j.

No order suspending the sale of the Units or Common Stock underlying such Units,
in any jurisdiction designated by you pursuant to Section 5(d) hereof shall have
been issued on the Closing Date (unless requested by the Underwriter), and no
proceedings for that purpose shall have been instituted or to its knowledge or
that of the Company shall be contemplated.

Any certificate signed by any officer of the Company and delivered to the
Underwriter or to counsel to the Underwriter shall be deemed a representation
and warranty by the Company to the Underwriter as to the statements made
therein, if any condition to the Underwriter’s obligations hereunder to be
fulfilled prior to or at the Closing Date is not so fulfilled, the Underwriter
may terminate this Agreement or, if the Underwriter so elects, may waive any
such conditions that have not been fulfilled or extend the time for their
fulfillment.

9.

Indemnification.

(1)

The Company shall indemnify and hold the Underwriter, and each person, if any,
who controls the Underwriter (“Controlling Person”) within the meaning of
Section 15 of the Act or Section 20(a) of the Exchange Act), harmless against
any and all liabilities, claims, lawsuits, including any and all awards and/or
judgments to which it may become subject under the Act, the Exchange Act or any
other federal or state statute, at common law or otherwise, insofar as said
liabilities, claims and lawsuits (including awards and/or judgments) arise out
of or are in connection with the Registration Statement, Prospectus and related
Exhibits filed under the Act. In addition, the Company shall also indemnify and
hold the Underwriter harmless against any and all costs and expenses, including
reasonable counsel fees, incurred or relating to the foregoing.

The Underwriter shall give the Company prompt notice of any such liability,
claim or lawsuit which the Underwriter contends is the subject matter of the
Company’s indemnification, and the Company thereupon shall be granted the right
to take any and all necessary and proper action, at its sole cost and expense,
with respect to such liability, claim and lawsuit, including the right to
settle, compromise and dispose of such liability, claim or lawsuit, excepting
therefrom any and all proceedings or hearings before any regulatory bodies
and/or authorities.



17




--------------------------------------------------------------------------------








The Underwriter shall indemnify and hold the Company, and each Controlling
Person, if any, who controls the Company within the meaning of Section 15 of the
Act or Section 20(a) of the Exchange Act, harmless against any and all
liabilities, claims, lawsuits, including any and all awards and/or judgments to
which it may become subject under the Act, the Exchange Act or any other federal
or state statute, at common law or otherwise, insofar as said liabilities,
claims and lawsuits (including awards and/or judgments) arise out of or are
based upon any untrue statement or alleged untrue statement of a material fact
required to be stated or necessary to make the statement therein, not
misleading, which statement or omission was made in reliance upon information
furnished in writing to the Company by or on behalf of the Underwriter for
inclusion in the Registration Statement or Prospectus or any amendment or
supplement thereto. In addition, the Underwriter shall also indemnify and hold
the Company harmless against any and all costs and expenses, including
reasonable counsel fees, incurred or relating to the foregoing.

The Company shall give to the Underwriter prompt notice of any such liability,
claim or lawsuit which the Company contends is the subject matter of the
Underwriter’s indemnification and the Underwriter thereupon shall be granted the
right to take any and all necessary and proper action, at its sole cost and
expense, with respect to such liability, claim and lawsuit, including the right
to settle, compromise or dispose of such liability, claim or lawsuit, excepting
therefrom any and all proceedings or hearings before any regulatory bodies
and/or authorities.

In order to provide for just and equitable contribution under the Act in any
case in which (i) any person entitled to indemnification under this Section 9
makes claim for indemnification pursuant hereto but it is judicially determined
(by the entry of a final judgment or decree by a court of competent jurisdiction
and the expiration of time to appeal or the denial of the last right of appeal)
that such indemnification may not be enforced notwithstanding the fact that this
Section 9 provides for indemnification in such case, or (ii) contribution under
the Act may be required on the part of any such person for which indemnification
is provided under this Section 9, then, and in each such case, the Company and
the Underwriter shall contributed to the aggregate losses, claims, damages or
liabilities to which they may be subject (after any contribution from others) in
such proportion taking into consideration the relative benefits received by each
party from the offering covered by the Prospectus (taking into account the
portion of the proceeds of the offering realized by each), the parties’ relative
knowledge and access to information concerning the matter with respect to which
the claim was assessed, the opportunity to correct and prevent any statement or
omission and other equitable considerations appropriate under the circumstances;
provided, however, that notwithstanding the above in no event shall the
Underwriter be required to contribute any amount in excess of 8.5% of the
initial public offering price of the Securities; and provided, that, in any such
ease, no person guilty of a fraudulent misrepresentation (within the meaning of
Section 11(f) of the Act) shall be entitled to contribution from any person who
was not guilty of such fraudulent misrepresentation.

Within fifteen (15) days after receipt of any party to this Agreement (or its
representative) of notice of the commencement of any action, suit or proceeding,
such party will, if a claim for contribution in respect thereof is to be made
against another party (the “Contributing Party”), notify the contributing Party
of the commencement thereof, but the omission so to notify the Contributing
Party will not relive it from any liability which it may have to any other party
other than for contribution hereunder. In case any such action, suit or
proceeding is brought against



18




--------------------------------------------------------------------------------








any party, and such party notifies a Contributing Party of his or its
representatives of the commencement thereof within the aforesaid fifteen (15)
days, the Contributing Party will be entitled to participate therein with the
notifying party and any other Contributing Party similarly notified. Any such
Contributing Party shall not be liable to any party seeking contribution on
account of any settlement of any claim, action or proceeding effected by such
party seeking contribution without the written consent of such Contributing
Party. The indemnification provisions contained in this Section 9 are in
addition to any other rights or remedies which either party hereto may have with
respect to the other or hereunder.

10.

Representations and Agreements to Survive Delivery. Except as the context
otherwise required, all representations, warranties and agreements contained in
this Agreement shall be deemed to be representations, warranties and agreements
at the Closing Date and such representations, warranties and agreements of the
Underwriter and the Company, including the indemnity agreements contained in
Section 9 hereof, shall remain operative and in full force and effect regardless
of any investigation made by or on behalf of any of the Underwriter, the Company
or any controlling person, and shall survive termination of this Agreement or
the issuance and delivery of the Securities to the Underwriter until the earlier
of the expiration of any applicable statue of limitations and the seventh
anniversary of the Closing Date, at which time the representations, warranties
and agreements shall terminate and be of no further force and effect.

11.

Effective Date of This Agreement and Termination hereof

(1)

This Agreement shall become effective at 9:30 a.m., New York time, on the first
full business day following the day on which the Registration Statement becomes
effective or at the time of the initial pubic offering by the Underwriter of the
Securities, whichever is earlier. The time of the initial public offering, for
the purpose of this Section 11, shall mean the time, after the Registration
Statement becomes effective, of the release by the Underwriter for publication
of the first newspaper advertisement which is subsequently published relating to
the Securities or the time, after the Registration Statement becomes effective,
when the Securities are first released by the Underwriter for offering by the
Underwriter or dealers by letter or telegram, whichever shall first occur. The
Underwriter may prevent this Agreement from becoming effective without liability
to any other party, except as noted below, by giving the notice indicated below
in this Section 11 before the time this Agreement becomes effective. The
Underwriter agrees to give the undersigned notice of the commencement of the
offering described herein.

(2)

The Underwriter shall have the right to terminate this Agreement if any of the
conditions enumerated in Section 8 are not fulfilled or waived by the
Underwriter on or before any Closing Date.

(3)

If the Underwriter elects to prevent this Agreement from becoming effective or
to terminate this Agreement as provided in this Section 11, the Company shall be
notified on the same day as such election is made by the Underwriter by
telephone or telegram, confirmed by letter.



19




--------------------------------------------------------------------------------








(4)

In the event this Agreement is terminated prior to the Effective Date, the
$20,000 previously paid to the Underwriter shall be refunded to the Company,
less actual expenses incurred and documented.

Notwithstanding any contrary provision contained in this agreement, any election
hereunder or termination of this Agreement, and whether or not this Agreement is
otherwise carried out, the provisions of Section 9 shall not be in any way
affected.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

Witnesses:


___________________________________

___________________________________      

PanAmerican Bancorp


By: /s/ Michael Golden

Name:

Michael Golden

Title:

President and Chief Executive Officer

Witnesses:


___________________________________

___________________________________

CGF Securities, Inc.


By: /s/ Michael Jacobs

Name:

Michael Jacobs

Title:

Principal

Witnesses:


___________________________________

___________________________________

Forge Financial Group, Inc.


By: /s/ Joe Conti

Name:

Joe Conti

Title:

Chief Operating Officer


















20


